Citation Nr: 0835173	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  03-27 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
20 percent for fibromyalgia.

2. Entitlement to service connection for a lumbar spine 
disorder with myofascial pain syndrome and radiculopathy to 
the legs, including due to undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue 
syndrome, including due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran had active military service from February 22, 
1982 to December 13, 1984, from October 6, 1989 to December 
14, 1990, and from December 27, 1990 to April 13, 1991.  He 
reportedly had additional service in the reserves.

This appeal to the Board of Veterans' Appeals (Board) is from 
June 2000 and December 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The initial June 2000 decision 
denied the claims as not well grounded and, after passage of 
the Veterans Claims Assistance Act (VCAA) eliminating this 
requirement, the RO readjudicated the claims and continued to 
deny them in the subsequent December 2002 decision.

In February 2006, the Board remanded the claims for service 
connection for fibromyalgia, a lumbar spine disorder, and 
chronic fatigue syndrome to the RO, via the Appeals 
Management Center (AMC), for additional development and 
consideration.  

The AMC issued a decision in November 2007, on remand, 
granting the claim for service connection for fibromyalgia 
and assigning an initial 20 percent rating retroactively 
effective from May 6, 1999.  The AMC notified the veteran of 
this in January 2008 and in February 2008, in response, so 
within one year of notification of that decision, he filed a 
timely notice of disagreement (NOD) to begin an appeal for a 
higher initial rating for the fibromyalgia.  
38 C.F.R. § 20.201 (2007).  See also Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  He indicated in his 
February 2008 NOD that he believes he is entitled to a higher 
40 percent rating.  However, it is unclear whether he has 
been provided a statement of the case (SOC) or given an 
opportunity to perfect the appeal of this additional claim by 
filing a timely substantive appeal (e.g., a VA Form 9 or 
equivalent).  Therefore, the Board must remand this claim, 
rather than merely refer it, so an SOC can be issued 
and the veteran given an opportunity to perfect the appeal of 
this additional claim to the Board.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  The remand again will be via the 
AMC.

Also in January 2008, the AMC issued a supplemental SOC 
(SSOC) continuing to deny the remaining claims for service 
connection for a lumbar spine disorder and chronic fatigue 
syndrome.  The AMC has since returned the file to the Board 
for further appellate consideration of these remaining 
claims.


FINDINGS OF FACT

1.  There is competent and credible evidence indicating it is 
at least as likely as not the veteran has a low back disorder 
from an injury he sustained during his military service.  

2.  There is no competent medical evidence, however, 
diagnosing the veteran with chronic fatigue syndrome or 
attributing his alleged fatigue to undiagnosed illness.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
veteran's low back disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2007).

2.  A disability involving chronic fatigue syndrome was not 
incurred in or aggravated by active service, including on a 
presumptive basis from undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1117, 1118, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.317 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, though, with respect to the service-connection claim 
for a low back disorder, the Board need not discuss whether 
there has been VCAA compliance because this claim is being 
granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2007) 
(harmless error).  However, discussion, set forth below, is 
warranted for the other service-connection claim for chronic 
fatigue syndrome, including due to undiagnosed illness, 
because that claim is being denied.

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a SOC or SSOC, such that the intended purpose of the 
notice is not frustrated and the veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this particular instance, the RO/AMC failed to provide a 
letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) (i.e., to inform the veteran of the 
evidence required to substantiate his claim, and of his and 
VA's respective responsibilities in obtaining supporting 
evidence).  So, in essence, there is a VCAA content defect 
that was not rectified by the RO/AMC.  But the AMC sent 
letters in January 2008 (including concurrent with the SSOC) 
complying with Dingess by discussing the downstream 
disability rating and effective date elements of the claim.  
That said, the AMC did not subsequently go back and 
readjudicate the claim by way of a subsequent SSOC.  So, in 
essence, based on the above caselaw, the timing defect in the 
VCAA notice was not rectified because the AMC did not go back 
and reconsider the claim after providing the required VCAA 
notice.  

But consider, as well, that all of the medical and other 
evidence the veteran has submitted since that January 2008 
VCAA notice either concerned his fibromyalgia (which, as 
mentioned, has been service connected) or his low back 
disorder and associated radiculopathy (which, as mentioned, 
is being granted in this decision).  So not having his claims 
for these conditions readjudicated in light of this 
additional evidence, such as in another SSOC, is 
nonprejudicial, i.e., harmless error because these conditions 
have been or are being service connected, regardless.  
Moreover, to the extent he is appealing for a higher initial 
rating for his fibromyalgia, the RO/AMC will address the 
probative value of this additional evidence when adjudicating 
this downstream claim in the SOC on remand (per Manlincon).  
The remainder of this additional evidence concerns 
other unrelated conditions that are not pertinent to the 
remaining claim for chronic fatigue syndrome, so 
readjudicating this claim in light of this additional 
evidence would not change the result of the prior 
adjudication - in turn meaning this, too, his harmless 
error.  See Medrano v. Nicholson, 21 Vet. App. 165, 173 
(2007)

It equally deserves mentioning that the veteran, through 
submission of his personal statements, representative's 
statements, and especially VA treatment records and a copy of 
a previous Persian Gulf compensation examination, clearly 
showed actual knowledge of the evidence required to 
substantiate the claims at issue.  In addition, all 
VCAA notices provided by VA were clear and pertinent to his 
contentions, such that a reasonable person could understand 
what was required to prove the claims.  So, overall, he was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006) (finding the Board had erred by 
relying on various post-decisional documents for concluding 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court nonetheless determined the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).  Importantly, there 
is no allegation or evidence that any content or timing error 
will affect the essential fairness of the adjudication of the 
claims.  The veteran indicated in a February 2008 SSOC notice 
response form that he had no additional evidence to submit, 
and although he more recently indicated in a May 2008 VCAA 
notice response form that he did have additional evidence to 
submit, he was referring to the additional evidence he has 
since submitted, and which the Board already mentioned, 
concerning his low back disorder and associated 
radiculopathy, etc.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  Concerning this, not all of his service medical 
records (SMRs) and service personnel records (SPRs) are on 
file, despite attempts by the RO and AMC to obtain this 
evidence.  Under these circumstances, the United States Court 
of Appeals for Veterans Claims (Court) has held that VA has a 
heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply "adverse presumption" against VA 
where records had been lost or destroyed while in Government 
control because bad faith or negligent destruction of the 
documents had not been shown).  

In this regard, the Board remanded for further development, 
but unfortunately, the AMC's attempts to obtain missing SMRs 
and SPRs resulted in a negative response from the Defense 
Personnel Records Imaging System (DPRIS).  Consequently, all 
efforts at obtaining the missing SMRs and SPRs have been 
exhausted, such that further attempts would be futile.  
38 C.F.R. § 3.159(c)(2), (3).  


There is no basis for any further pursuit of his missing 
service records.  The RO and AMC properly searched 
alternative sources for the missing records in an attempt to 
assist the veteran in proving his claim.  Moore v. Derwinski, 
1 Vet. App. 401 (1991) (holding that the heightened duty to 
assist a veteran in developing facts pertaining to his claim 
in a case in which service medical records are presumed 
destroyed includes the obligation to search for alternative 
medical records).

The RO/AMC, at the Board's remand request, arranged for a VA 
examination for a medical nexus opinion concerning the nature 
and etiology of the veteran's claimed chronic fatigue 
syndrome - including, in particular, in terms of whether it 
is due to undiagnosed illness.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Therefore, the Board is satisfied the RO/AMC 
made reasonable efforts to obtain any identified medical 
records.  Significantly, the record does not otherwise 
indicate any additional existing evidence that is necessary 
for a fair adjudication of this claim that has not been 
obtained.  The Board is therefore satisfied that VA has 
provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.

II.  Analysis - Low Back Disorder

The veteran attributes his current low back disorder to 
injury from sit-ups and other physical training while at Fort 
Gordon, Georgia in 1990.  He contends "something slipped" 
in his back, followed by excruciating lumbar pain.  He claims 
he was initially treated at the base hospital for 
epididymitis, as there was testicular radiation of the pain, 
and that the low back pain persisted for six weeks.  He adds 
that he has experienced intermittent lower back pain since 
that injury, leaving him with a current condition of constant 
pain centered in the middle of the lumbar area with radiating 
pain down the lateral right leg to the foot.  See April 2000 
supporting statement and reported history in the October 2007 
VA spine examination report.  

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 
C.F.R. §§ 3.303, 3.306 (2007).  To establish service 
connection, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).

The veteran clearly has a current, clinically diagnosed low 
back disorder, thus meeting the threshold requirement for any 
service-connection claim that he has proof of the condition 
alleged.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  The October 2007 VA 
spine compensation examination report diagnosed him with both 
degenerative joint disease (DJD) and degenerative disk 
disease (DDD) of the lumbar spine.  This is confirmed in a 
June 2000 VA MRI treatment report, diagnosing him with DDD at 
many levels of his lumbar spine, most severe at the L3-L4 
levels, as well as degenerative stenosis and small midline 
disc protrusion.  Other recent VA treatment and private 
records also show similar treatment for low back disorders 
and low back pain.  Therefore, the evidence clearly shows he 
has the claimed condition.

But of equal or even greater significance, the October 2007 
VA compensation examiner determined there is a nexus (i.e., 
an etiological link) between the veteran's current low back 
disorder and his military service.  Specifically, the 
examiner opined that "it is at least as likely as not that 
the veteran's lumbar spine disorder is causally related to 
his military service."  The examiner noted that the 
veteran's self-reported history of sit-ups during service 
could indeed induce his later lumbar pain symptoms and the 
right leg radiculopathy.  This medical opinion provides 
highly probative competent evidence etiologically relating 
the veteran's current low back disorder to his contended in-
service injury.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board acknowledges that the October 2007 VA examiner did 
not have the claims file available for review of the 
pertinent medical and other history and, therefore, as 
mentioned, at least partly relied on the veteran's self-
reported history in forming the positive opinion of a nexus 
between the veteran's current low back disorder and the 
injury he sustained while in the military.  But the opinion 
was clearly enhanced by the examiner's additional detailed 
comments on the veteran's assertions, bolstered by an 
independent physical examination along with review of 
radiographic findings and a March 2006 lumbar surgery 
operative report.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (indicating that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence).  Still, the more critical 
question is whether the veteran's reported history was 
accurate and credible, as the Court has held that VA cannot 
reject a favorable medical opinion simply because it was 
based on a history supplied by the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) and Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  

Especially in light of the missing SMRs, the Board resolves 
reasonable doubt in favor of the veteran, finding his 
reported history to be credible.  38 C.F.R. 3.102; See again 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
See also 38 C.F.R. § 3.159(a)(2).  The few available SMRs 
corroborate his assertions of an injury from sit-ups, as he 
complained of possible hernia in May 1990, experienced 
discomfort sitting up and bending down not very long 
thereafter, in August 1990, and was also diagnosed with 
probable muscle strain that same month.  In addition, he 
provided an uncontradicted account of experiencing a lumbar 
back disorder, in consistent reported histories of his 
alleged 1990 in-service training injury, recorded in personal 
statements, private and VA treatment records.  He has 
received significant treatment for a low back disorder since 
at least 1998, and further, a July 1999 private treatment 
report notes low back treatment and diagnosis of severe DJD 
in his lumbosacral spine as early as 1994, just a few years 
after he separated from the military.  Certainly then, 
resolving all reasonable doubt in his favor, the evidence 
supports granting his claim for service connection for a 
low back disorder based on direct incurrence of this 
condition in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Analysis - Chronic Fatigue Syndrome

The veteran claims that he began experiencing persistent 
fatigue after serving in the Persian Gulf War.  His DD Form 
214 confirms he served in the Southwest Asia theater of 
operations during the Persian Gulf War.

As mentioned, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be established for a Persian Gulf 
War veteran who exhibits objective indications of chronic 
disability that cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2006.  38 C.F.R. § 3.317(a)(1).  A "Persian 
Gulf veteran" is one who served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  



Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2)-(5).  

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to 
include:  (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii). 



With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include:  fatigue, unexplained rashes 
or other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. 
§ 3.317(b).  

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a disability involving chronic fatigue.  



First, the provisions pertaining to undiagnosed illnesses do 
not apply.  There is simply no competent evidence supporting 
the notion the veteran is suffering from a currently 
undiagnosed illness related to his asserted chronic fatigue.  
The October 2007 VA chronic fatigue syndrome examination 
specifically found that he does not currently meet the 
criteria for chronic fatigue syndrome, and quite notably, 
there is no indication the VA examiner believed the veteran 
had any other undiagnosed illness, either, especially as 
would meet the criteria of section 3.317.  Thus, there is no 
basis to grant service connection for chronic fatigue 
syndrome on a presumptive basis pursuant to the provisions 
for undiagnosed illnesses.  See Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the veteran's position).  Hence, service connection for 
chronic fatigue syndrome can only be established on a direct 
basis.

Second, however, the Board also finds that service connection 
for chronic fatigue syndrome is not warranted on a direct 
basis, because there is simply no competent medical evidence 
of record diagnosing the veteran with chronic fatigue 
syndrome.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  The first and perhaps most fundamental requirement 
for any service-connection claim is the existence of a 
current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.  Here, though, there is competent medical 
evidence specifically discounting the possibility that the 
veteran has chronic fatigue syndrome, as this was expressly 
ruled out in the October 2007 VA chronic fatigue syndrome 
examination report.  The October 2007 VA examiner stated "it 
is less likely as not that the veteran has a diagnosis of 
chronic fatigue syndrome."  The examiner added "[t]he 
veteran does not currently meet criteria for chronic fatigue 
syndrome."  The Board acknowledges there is a diagnosis of 
"fatigue" by the April 2002 VA examiner, but this clearly 
does not constitute a clinical diagnosis of chronic fatigue 
syndrome.  In that regard, the April 2002 examiner provided 
further probative evidence against the claim by casting more 
doubt as to whether the veteran has the disability, stating 
"I am not sure that he [referring to the veteran] fulfills 
the criteria for chronic fatigue syndrome."

Moreover, the veteran's post-service private and VA treatment 
medical records are completely unremarkable for any 
documented diagnosis of chronic fatigue syndrome.  

In sum, there is no competent medical evidence of record 
reflecting a diagnosis of chronic fatigue syndrome in 
accordance with VA regulation.  Absent medical evidence of a 
current disability, service connection cannot be granted.  
See, e.g., Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability).  
Simply stated, the post-service medical records outweigh the 
veteran's unsubstantiated lay assertions regarding a current 
chronic fatigue syndrome disability.

In fact, no doctor has ever provided a clinical diagnosis 
that the veteran has chronic fatigue syndrome, so obviously 
there is no possible means of attributing a non-existent 
condition to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

In addition to the medical evidence, the Board has also 
considered the veteran's lay statements in support of his 
claim.  His lay statements, however, are outweighed by the 
medical evidence.  While he maintains in his personal 
statements that he has experienced fatigue since service, as 
a layman not trained or educated in medicine, he is not 
competent to offer a probative opinion as to whether he 
currently has chronic fatigue syndrome.  Even if there was 
evidence of a chronic fatigue syndrome diagnosis, he also is 
not competent to link that diagnosis to his military service, 
as this, too, requires medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  While he is competent to testify 
about his symptoms of fatigue and muscular pain, etc., he is 
not competent to attribute them to an undiagnosed illness 
stemming from his service in the Persian Gulf War.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 
451 F3d. 1331, 1336 (Fed. Cir. 2006); and Jandreau v. 
Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).

In other words, the veteran's claim additionally fails based 
on the lack of medical evidence of a correlation between his 
service in the Persian Gulf War and his claimed chronic 
fatigue syndrome - the third element of successful service-
connection claim under Hickson (when not predicated on 
undiagnosed illness).  The Board does not doubt that he may 
have experienced fatigue and muscular pain following service, 
as he alleges, but he has failed to establish this disorder 
even exists, let alone occurred or is linked in any way to 
his military service.  The Board emphasizes that, although 
there is a heightened obligation to more fully explain the 
reasons and bases for its decision in the apparent absence of 
all service medical records, this does not obviate the need 
to have medical nexus evidence supporting the claim.  
See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing 
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  That is to say, 
there is no reverse presumption for granting the claim.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for chronic fatigue 
syndrome.  So there is no reasonable doubt to resolve in the 
veteran's favor, and this claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 
53-56 (1990).  




ORDER

The claim for service connection for a low back disorder is 
granted.

The claim for service connection for chronic fatigue 
syndrome, including as a qualifying chronic disability under 
38 C.F.R. § 3.317 (undiagnosed illness), is denied.

REMAND

As already alluded to, in a November 2007 rating decision 
following the Board's prior remand, the AMC granted the 
veteran's claim for service connection for fibromyalgia and 
assigned an initial 20 percent rating retroactively effective 
from May 6, 1999.  The AMC apprised him of this in a January 
2008 letter.  And in February 2008, in response, so within 
one year of notification of that decision, he filed a timely 
NOD to begin the process of appealing for a higher initial 
rating.  He indicated he wants a higher 40 percent rating.  
38 C.F.R. § 20.201.  See also Fenderson , 12 Vet. App. at 
125-26.  See, too, Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (where an appealed claim for service connection is 
granted during the pendency of an appeal, a second NOD must 
thereafter be timely filed to initiate appellate review of 
the claim concerning "downstream" issues such as the 
compensation level assigned for the disability and the 
effective date).

Some of the Board's tracking system records (DAS) indicate an 
SOC was recently issued in the field, whereas some (VACOLS) 
do not indicate whether one was issued.  Consequently, it is 
unclear whether the RO/AMC has provided the veteran a SOC in 
response to his NOD.  In any event, irrespective of whether 
he has received a SOC, once that is done, he must be given an 
opportunity to perfect his appeal to the Board concerning 
this additional downstream claim.  So the Board must remand, 
rather than merely refer, this additional claim to the 
RO/AMC.  See again Manlincon, 12 Vet. App. 238; Godfrey v. 
Brown, 7 Vet. App. 398, 
408-410 (1995).

Accordingly, this claim is REMANDED for the following 
development and consideration:  

If not done already, send the veteran a 
SOC concerning the downstream issue of 
his entitlement to an initial disability 
rating higher than 20 percent for his 
fibromyalgia.  In his recent February 
2008 NOD, he indicated he wants a higher 
40 percent rating.  Advise him that he 
still needs to file a timely substantive 
appeal, such as a VA Form 9 or equivalent 
statement, in response to the SOC to 
"perfect" an appeal to the Board 
concerning this additional claim.  He 
must be advised of the time period in 
which to perfect an appeal.  If, and only 
if, he submits a timely substantive 
appeal in response to the SOC, thereby 
perfecting his appeal, should this 
additional claim be returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 


that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


